DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (WO 2019/024110; art cited by applicant) in view of Yugeswar et al (WO 2019/032882; art cited applicant).
Regarding independent claim 1, Fang, as shown in figures 3 and 5-8, teaches a method for wireless communications at a user equipment (UE) (terminal device (i.e. user equipment [0032]) and a network device (i.e. base station [0031])), comprising: determining a first transmission on a first set of beams is unsuccessful (fig. 7, "705 Beam Recovery Request" and [0046], "When the terminal device 220 detects that a current beam in downlink is failed the terminal device 220 sends a beam recovery request to the network device 210". The claimed "first set of beams" corresponds to the "current beam in downlink" disclosed in [0046]. Said beam is also described in [0071]); performing a beam sweep using a plurality of inactive beams based at least in part on the determination that the first transmission on the first set of beams is unsuccessful (fig. 7, "720 default beam sweeping" and [0087]. The "default beam sweeping" is defined in [0073] as: "default beam sweeping (is) based on a coarser beam, such as the SS block related beam". Said "coarser beams" (i.e. fig. 4, beam level 405-3) may be regarded as "inactive beams". Prior to beam failure detection, the narrow beams in the beam level 405-1 depicted in figure 4 are used ([0071]); transmitting, to a base station, an indication of a second set of beams, wherein the second set of beams is selected at least from the plurality of inactive beams based at least in part on the beam sweep (fig. 7, "725", and [0081]: "In the beam reporting, the terminal device 220 may send... the identification of the potential candidate beam to indicate that the first potential candidate beam has been identified...", and wherein the claimed "second set of beams" corresponds to the "first potential candidate beam" disclosed in the aforementioned passage of [0081] and “communicating a second transmission on the second set of beams based at least in part on transmitting the indication” as claimed is inherent for any beam failure recovery procedure such as that of figure 7). Fang fails to teach wherein the second transmission is a retransmission of the first transmission. However, it is well-known in the art that, after a recovery of a beam failure, i.e. a new beam is going to be used, a retransmission of data would be required in order to recover lost transmission. For example, see Yugeswar: [0175]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fang by employing the teachings as taught by Yugeswar so as to prevent/recover lost data transmission.
Regarding independent claim 29, the claim is a corresponding apparatus claim and recites similar subject matter and therefore, similar rationale is applied as for claim 1.
Regarding independent claims 18 and 30, the claims recite similar subject matter to claims 1 and 29, respectively, and therefore, similar rationale is applied as for claims 1 and 29. Claims 18 and 30 differ claims 1 and 29 in that the claims direct to method and apparatus for base station. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the method and apparatus would be easily modified to be applicable for base station.
Regarding dependent claims 2 and 23, Fang further teaches wherein the first transmission and the second transmission are communicated during a data exchange cycle scheduled between the UE and the base station. See figs. 3 and 5-8.
Regarding dependent claims 3 and 24, Fang further teaches wherein determining the first transmission on the first set of beams is unsuccessful further comprises: transmitting a hybrid automatic repeat request (HARQ) feedback response associated with a downlink transmission received from the base station. See fig. 7, “715” and [0087].
Regarding dependent claims 4 and 25, Fang and Yugeswar further teach wherein determining the first transmission on the first set of beams is unsuccessful further comprises: determining a failure to successfully transmit an uplink data message to the base station. See Yugeswar: abstract and beam pair link failure inherently includes uplink and downlink failures.
Regarding dependent claims 5 and 19, Fang further teaches further comprising: receiving, from the base station, a configuration of a downlink resource set including a set of reference signals, wherein each reference signal of the set of reference signals is transmitted using one of the plurality of inactive beams; and selecting the second set of beams based at least in part on a measurement of each reference signal of the set of reference signals. See [0085}: "after the terminal device 220 sends (705) the first beam recovery request, the network device 210 sends (710) the PDCCH as well as the CSI-RS. The PDCCH is beam-formed with a coarser beam, such as the SS block related beam and indicates the resources for the CSI-RS..."
Regarding dependent claims 6 and 20, Fang further teaches wherein the downlink resource set is activated responsive to determining the first transmission on the first set of beams is unsuccessful. See [0085].
Regarding dependent claims 7-8 and 21-22, Fang further teaches further comprising: receiving, from the base station, an indication of an uplink resource set allocated for transmitting the indication of the second set of beams, wherein the uplink resource set is activated responsive to determining the first transmission on the first set of beams is unsuccessful. See [0082] and [0086], the "PUCCH or PUSCH (resources) allocated by the network device".
Regarding dependent claims 9 and 26, Fang further teaches further comprising: transmitting the indication of the second set of beams using uplink resources allocated for the second set of beams. See [0082] and [0086], the "PUCCH or PUSCH (resources) allocated by the network device".
Regarding dependent claims 10 and 27, Fang further teaches wherein communicating the second transmission on the second set of beams further comprises: receiving the second transmission on a downlink channel using the second set of beams. See fig. 7.
Regarding dependent claims 11 and 28, Yugeswar further teaches wherein communicating the second transmission on the second set of beams further comprises: transmitting the retransmission on an uplink channel using the second set of beams. See [0175].
Regarding dependent claim 12, Fang further teaches wherein the communication of the second transmission is conducted over a downlink control channel, a downlink shared channel, an uplink control channel, an uplink shared channel, or a combination thereof. See [0004] and [0037].
Regarding dependent claim 13, Fang further teaches further comprising: identifying the second set of beams for communication in a next data exchange cycle; and communicating with the base station using the second set of beams in the next data exchange cycle. See figs. 3 and 5-8.
Regarding dependent claims 14 and 15, Fang and Yugeswar further teach further comprising: receiving, from the base station, a signal activating the beam sweep and determining a first retransmission of the first transmission using the first set of beams is unsuccessful, wherein the first set of beams comprise a set of active beams; and performing the beam sweep using the plurality of inactive beams based at least in part on determining the retransmission is unsuccessful. See Fang: [0073] and Yugeswar: [0175], one of ordinary skill in art would have recognized to repeat the step of beam sweeping to select new beam in the event of beam failure based on the teaching of Fang’s "fallback mode of beam sweeping", disclosed in [0073], wherein "predetermined potential candidate beams" (corresponding to the claimed "set of active beams") are considered for an initial beam sweep.
Regarding dependent claim 16, Fang and Yugeswar further teach wherein determining the first retransmission is unsuccessful further comprises: performing a first beam sweep using the set of active beams prior to performing the beam sweep using the plurality of inactive beams; and determining a failure to identify an active beam of the set of active beams based at least in part on performing the first beam sweep. See Fang: [0073] and Yugeswar: [0175], one of ordinary skill in art would have recognized to repeat the step of beam sweeping to select new beam in the event of beam failure based on the teaching of Fang’s "fallback mode of beam sweeping", disclosed in [0073], wherein "predetermined potential candidate beams" (corresponding to the claimed "set of active beams") are considered for an initial beam sweep.
Regarding dependent claim 17, Fang further teaches further comprising: receiving a configuration of the first set of beams prior to determining the first transmission on the first set of beams is unsuccessful. It is inherent in Fang to have exchanged of beam configuration for communications between the UE and base station prior to detecting of the transmission failure.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Lin et al (US 2018/0124830), Kim (US 2019/0098520), Pan et al (US 2020/0022067) and Li et al (US 2020/0205085) are cited because they are pertinent to the method and apparatus for beam recovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636